        Case 1:19-cr-10080-NMG Document 689 Filed 12/11/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       v.
                                                            Case No. 19-cr-10080
MOSSIMO GIANNULLI and LORI
LOUGHLIN,

              Defendants.


   DEFENDANTS MOSSIMO GIANNULLI AND LORI LOUGHLIN’S UNOPPOSED
   MOTION TO JOIN IN THE MOTION FOR PRODUCTION OF EXCULPATORY
    EVIDENCE REGARDING TITLE III INTERCEPTIONS AND CONSENSUAL
     RECORDINGS AND FOR OTHER APPROPRIATE RELIEF (ECF NO. 681)

       Defendants Mossimo Giannulli and Lori Loughlin move to join in the Motion for

Production of Exculpatory Evidence Regarding Title III Interceptions and Consensual Recordings

and for Other Appropriate Relief by several Defendants, ECF. No. 681. Giannulli and Loughlin

agree with the arguments and assertions—as well as the request for relief—in that Motion. Thus,

they seek permission from the Court to join in the Motion. No prejudice to the Government would

result from an order granting this request, and the Government consents to Giannulli and

Loughlin’s request.


Dated: December 11, 2019                        Respectfully submitted,

                                                /s/Sean M. Berkowitz
                                                Sean M. Berkowitz (admitted pro hac vice)
                                                LATHAM & WATKINS LLP
                                                330 North Wabash Avenue
                                                Suite 2800
                                                Chicago, IL 60611
                                                Phone: 312.777.7700
                                                Fax: 312.993.9767
                                                sean.berkowitz@lw.com
Case 1:19-cr-10080-NMG Document 689 Filed 12/11/19 Page 2 of 4



                                  William J. Trach (BBO #661401)
                                  LATHAM & WATKINS LLP
                                  200 Clarendon Street
                                  Boston, MA 02116
                                  Phone: 617.948.6000
                                  william.trach@lw.com

                                  Perry J. Viscounty (admitted pro hac vice)
                                  LATHAM & WATKINS LLP
                                  650 Town Center Drive
                                  20th Floor
                                  Costa Mesa, CA 92626
                                  Phone: 714.540.1235
                                  perry.viscounty@lw.com

                                  Roman Martinez (admitted pro hac vice)
                                  LATHAM & WATKINS LLP
                                  555 Eleventh Street, NW
                                  Suite 1000
                                  Washington, DC 20004
                                  Phone: 202.637.2200
                                  roman.martinez@lw.com

                                  Counsel for Mossimo Giannulli and Lori
                                  Loughlin

                                  George W. Vien (BBO #547411)
                                  Joshua N. Ruby (BBO #679113)
                                  DONNELLY, CONROY & GELHAAR, LLP
                                  260 Franklin Street
                                  Suite 1600
                                  Boston, MA 02110
                                  Phone: 617.720.2880
                                  Fax: 617.720.3554
                                  gwv@dcglaw.com
                                  jnr@dcglaw.com

                                  Mark E. Beck (admitted pro hac vice)
                                  Mark Beck Law, A Professional Corporation
                                  350 West Colorado Boulevard
                                  Suite 200
                                  Pasadena, CA 91105
                                  Phone: 213.596.7828
                                  mbeck@markbecklaw.com

                                  Counsel for Mossimo Giannulli



                              2
        Case 1:19-cr-10080-NMG Document 689 Filed 12/11/19 Page 3 of 4



                                                   David C. Scheper (admitted pro hac vice)
                                                   SCHEPER KIM & HARRIS LLP
                                                   601 West Fifth Street
                                                   12th Floor
                                                   Los Angeles, CA 90071
                                                   Phone: 213.613.4655
                                                   Fax: 213.613.4656
                                                   dscheper@scheperkim.com

                                                   Counsel for Lori Loughlin

                                RULE 7.1 CERTIFICATION

       Undersigned counsel certifies that, on December 11, 2019, he conferred with counsel for

the Government, and that the Government consents to the relief sought in this Motion.

                                                            /s/Sean M. Berkowitz
                                                            Sean M. Berkowitz




                                               3
         Case 1:19-cr-10080-NMG Document 689 Filed 12/11/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed with the Clerk of the United States District

Court for the District of Massachusetts via the CM/ECF system, which will notify all participants

in the case who are registered CM/ECF users; these are identified on the Notice of Electronic

Filing. Paper copies will be sent via first-class mail on December 11, 2019, to those identified as

non-registered participants.

                                                            /s/Sean M. Berkowitz
                                                            Sean M. Berkowitz
